Case 5:08-cv-01570-VAP-SP Document 217 Filed 03/29/21 Page 1 of 1 Page ID #:5227




                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT                         FILED
                                                                            MAR 29 2021
  JAMES COLE, on behalf of himself and          No.   17-55606
                                                                        MOLLY C. DWYER, CLERK
  all others similarly situated,                                         U.S. COURT OF APPEALS

                                                D.C. No.
               Plaintiff-Appellant,             5:08-cv-01570-VAP-SP
                                                Central District of California,
   v.                                           Riverside

  CRST VAN EXPEDITED, INC., FKA
  CRST, Inc., an Iowa Corporation; DOES,        ORDER
  1-50, inclusive,

               Defendants-Appellees.


  Before: RAWLINSON and HURWITZ, Circuit Judges, and BOUGH,* District
  Judge.

        Appellee’s Renewed Motion to Dismiss Appeal as Moot, filed March 26,

  2021, is DENIED.




        *
              The Honorable Stephen R. Bough, United States District Judge for the
  Western District of Missouri, sitting by designation.
